     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 1 of 15 Page ID #:397



 1    GREENBERG TRAURIG, LLP
 2    Nina D. Boyajian (SBN 246415)
      BoyajianN@gtlaw.com
 3    Layal Bishara (SBN 329154)
      BisharaL@gtlaw.com
 4    1840 Century Park East, Suite 1900
 5    Los Angeles, CA 90067-2121
      Tel: 310-586-7700; Fax: 310-586-7800
 6    Attorneys for Defendants Kanye Omari West and Yeezy Apparel LLC
 7
      GERAGOS & GERAGOS APC
 8    Mark J. Geragos (SBN 108325)
      mark@geragos.com
 9    Ben J. Meiselas (SBN 277412)
10    ben@geragos.com
      Matthew M. Hoesly (SBN 289593)
11    mhoesly@geragos.com
12    644 South Figueroa Street, Los Angeles, CA 90017-3411
      Tel; 213-625-3900; Fax: 213-232-3255
13    Attorneys for Plaintiff MyChannel, Inc.
14    ZUMPANO PATRICIOS & POPOK PLLC
15    Michael S. Popok (Admitted Pro Hac Vice)
      mpopok@zplaw.com
16    417 Fifth Avenue, Suite 826, New York, NY 10016
      Tel: 212-381-9999; Fax: 212-320-0332
17    Attorneys for Plaintiff MyChannel, Inc.
18
                                    UNITED STATES DISTRICT COURT
19
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
20
21    MYCHANNEL, INC., a Delaware                 Case No.: 2:20-cv-07732-JFW-JC
      corporation,
22                                                STIPULATED PROTECTIVE ORDER
23                     Plaintiff,
      v.                                          (DISCOVERY MATTER)
24
      KANYE OMARI WEST, Individually,
25    and YEEZY APPAREL LLC, a California Judge:        Hon. John F. Walter
26    limited liability company,          Action Filed: August 25, 2020
27                     Defendants.
28
30

31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 2 of 15 Page ID #:398



 1           1.        A.    PURPOSES AND LIMITATIONS
 2           As the parties have represented that discovery in this action is likely to involve
 3    production of confidential, proprietary, or private information for which special protection
 4    from public disclosure and from use for any purpose other than prosecuting this litigation
 5    may be warranted, this Court enters the following Protective Order. This Order does not
 6    confer blanket protections on all disclosures or responses to discovery. The protection it
 7    affords from public disclosure and use extends only to the limited information or items
 8    that are entitled to confidential treatment under the applicable legal principles. Further, as
 9    set forth in Section 12.3, below, this Protective Order does not entitle the parties to file
10    confidential information under seal. Rather, when the parties seek permission from the
11    court to file material under seal, the parties must comply with Civil Local Rule 79-5 and
12    with any pertinent orders of the assigned District Judge and Magistrate Judge.
13           B.        GOOD CAUSE STATEMENT
14           In light of the nature of the claims and allegations in this case and the parties’
15    representations that discovery in this case will involve the production of confidential
16    records, and in order to expedite the flow of information, to facilitate the prompt
17    resolution of disputes over confidentiality of discovery materials, to adequately protect
18    information the parties are entitled to keep confidential, to ensure that the parties are
19    permitted reasonable necessary uses of such material in connection with this action, to
20    address their handling of such material at the end of the litigation, and to serve the ends of
21    justice, a protective order for such information is justified in this matter. The parties shall
22    not designate any information/documents as confidential without a good faith belief that
23    such information/documents have been maintained in a confidential, non-public manner,
24    and that there is good cause or a compelling reason why it should not be part of the public
25    record of this case.
26           2.        DEFINITIONS
27           2.1       Action: The instant action: MyChannel, Inc. v. Kanye Omari West and
28    Yeezy Apparel LLC, Case No. 2:20-cv-07732-JFW-JC.
30                                                   1
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 3 of 15 Page ID #:399



 1           2.2       Challenging Party: a Party or Non-Party that challenges the designation of
 2    information or items under this Order.
 3           2.3       “CONFIDENTIAL” Information or Items: information (regardless of how it
 4    is generated, stored or maintained) or tangible things that qualify for protection under
 5    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 6    Statement.
 7           2.4       “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” Information
 8    or Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of
 9    which to another Party or Non-Party would create a substantial risk of serious harm that
10    could not be avoided by less restrictive means.
11           2.5       Counsel: Outside Counsel of Record and House Counsel (as well as their
12    support staff).
13           2.6       Designating Party: a Party or Non-Party that designates information or items
14    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
15    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
16           2.7       Disclosure or Discovery Material: all items or information, regardless of the
17    medium or manner in which it is generated, stored, or maintained (including, among other
18    things, testimony, transcripts, and tangible things), that are produced or generated in
19    disclosures or responses to discovery in this matter.
20           2.8       Expert: a person with specialized knowledge or experience in a matter
21    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
22    expert witness or as a consultant in this Action.
23           2.9       House Counsel: attorneys who are employees of a party to this Action.
24    House Counsel does not include Outside Counsel of Record or any other outside counsel.
25           2.10 Non-Party: any natural person, partnership, corporation, association, or other
26    legal entity not named as a Party to this action.
27           2.11 Outside Counsel of Record: attorneys who are not employees of a party to
28    this Action but are retained to represent or advise a party to this Action and have appeared
30                                                     2
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 4 of 15 Page ID #:400



 1    in this Action on behalf of that party or are affiliated with a law firm which has appeared
 2    on behalf of that party, and includes support staff.
 3           2.12 Party: any party to this Action, including all of its officers, directors,
 4    employees, consultants, retained experts, and Outside Counsel of Record (and their
 5    support staffs).
 6           2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 7    Material in this Action.
 8           2.14 Professional Vendors: persons or entities that provide litigation support
 9    services (e.g., photocopying, videotaping, translating, preparing exhibits or
10    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
11    their employees and subcontractors.
12           2.15 Protected Material: any Disclosure or Discovery Material that is designated
13    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
14    ONLY.”
15           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
16    a Producing Party.
17           3.        SCOPE
18           The protections conferred by this Order cover not only Protected Material (as
19    defined above), but also (1) any information copied or extracted from Protected Material;
20    (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
21    deposition testimony, conversations, or presentations by Parties or their Counsel that
22    might reveal Protected Material, other than during a court hearing or at trial.
23           Any use of Protected Material during a court hearing or at trial shall be governed by
24    the orders of the presiding judge. This Order does not govern the use of Protected
25    Material during a court hearing or at trial.
26           4.        DURATION
27           Even after final disposition of this litigation, the confidentiality obligations imposed
28    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
30                                                   3
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 5 of 15 Page ID #:401



 1    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 2    dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
 3    judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
 4    trials, or reviews of this Action, including the time limits for filing any motions or
 5    applications for extension of time pursuant to applicable law.
 6           5.        DESIGNATING PROTECTED MATERIAL
 7           5.1       Exercise of Restraint and Care in Designating Material for Protection. Each
 8    Party or Non-Party that designates information or items for protection under this Order
 9    must take care to limit any such designation to specific material that qualifies under the
10    appropriate standards. The Designating Party must designate for protection only those
11    parts of material, documents, items, or oral or written communications that qualify so that
12    other portions of the material, documents, items, or communications for which protection
13    is not warranted are not swept unjustifiably within the ambit of this Order.
14           Mass, indiscriminate, or routinized designations are prohibited. Designations that
15    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
16    to unnecessarily encumber the case development process or to impose unnecessary
17    expenses and burdens on other parties) may expose the Designating Party to sanctions.
18           If it comes to a Designating Party’s attention that information or items that it
19    designated for protection do not qualify for protection, that Designating Party must
20    promptly notify all other Parties that it is withdrawing the inapplicable designation.
21           5.2       Manner and Timing of Designations. Except as otherwise provided in this
22    Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
23    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
24    must be clearly so designated before the material is disclosed or produced.
25           Designation in conformity with this Order requires:
26                     (a) for information in documentary form (e.g., paper or electronic
27    documents, but excluding transcripts of depositions), that the Producing Party affix at a
28    minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
30                                                    4
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 6 of 15 Page ID #:402



 1    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a
 2    portion or portions of the material on a page qualifies for protection, the Producing Party
 3    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 4    in the margins).
 5                     A Party or Non-Party that makes original documents available for inspection
 6    need not designate them for protection until after the inspecting Party has indicated which
 7    documents it would like copied and produced. During the inspection and before the
 8    designation, all of the material made available for inspection shall be deemed
 9    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
10    copied and produced, the Producing Party must determine which documents, or portions
11    thereof, qualify for protection under this Order. Then, before producing the specified
12    documents, the Producing Party must affix the “CONFIDENTIAL”, or “HIGHLY
13    CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page that contains
14    Protected Material. If only a portion or portions of the material on a page qualifies for
15    protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
16    making appropriate markings in the margins).
17                     (b) for testimony given in depositions that the Designating Party identifies
18    on the record, before the close of the deposition as protected testimony.
19                     (c) for information produced in some form other than documentary and for
20    any other tangible items, that the Producing Party affix in a prominent place on the
21    exterior of the container or containers in which the information is stored the legend
22    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
23    If only a portion or portions of the information warrants protection, the Producing Party,
24    to the extent practicable, shall identify the protected portion(s).
25           5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
26    to designate qualified information or items does not, standing alone, waive the
27    Designating Party’s right to secure protection under this Order for such material. Upon
28
30                                                     5
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 7 of 15 Page ID #:403



 1    timely correction of a designation, the Receiving Party must make reasonable efforts to
 2    assure that the material is treated in accordance with the provisions of this Order.
 3           6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4           6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation
 5    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 6           6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution
 7    process under Local Rule 37-1 et seq.
 8           6.3       The burden of persuasion in any such challenge proceeding shall be on the
 9    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
10    harass or impose unnecessary expenses and burdens on other parties) may expose the
11    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
12    the confidentiality designation, all parties shall continue to afford the material in question
13    the level of protection to which it is entitled under the Producing Party’s designation until
14    the Court rules on the challenge.
15           7.        ACCESS TO AND USE OF PROTECTED MATERIAL
16           7.1       Basic Principles. A Receiving Party may use Protected Material that is
17    disclosed or produced by another Party or by a Non-Party in connection with this Action
18    only for prosecuting, defending, or attempting to settle this Action. Such Protected
19    Material may be disclosed only to the categories of persons and under the conditions
20    described in this Order. When the Action has been terminated, a Receiving Party must
21    comply with the provisions of Section 13 below.
22           Protected Material must be stored and maintained by a Receiving Party at a location
23    and in a secure manner that ensures that access is limited to the persons authorized under
24    this Order.
25           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
27    may disclose any information or item designated “CONFIDENTIAL” only to:
28    ///
30                                                    6
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 8 of 15 Page ID #:404



 1                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 2    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3    disclose the information for this Action;
 4                     (b) the officers, directors, and employees (including House Counsel) of the
 5    Receiving Party to whom disclosure is reasonably necessary for this Action;
 6                     (c) Experts (as defined in this Order) of the Receiving Party to whom
 7    disclosure is reasonably necessary for this Action and who have signed the
 8    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                     (d) the court and its personnel;
10                     (e) private court reporters and their staff to whom disclosure is reasonably
11    necessary for this Action and who have signed the “Acknowledgment and Agreement to
12    Be Bound” (Exhibit A);
13                     (f) professional jury or trial consultants, mock jurors, and Professional
14    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
15    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                     (g) the author or recipient of a document containing the information or a
17    custodian or other person who otherwise possessed or knew the information;
18                     (h) during their depositions, witnesses, and attorneys for witnesses, in the
19    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
21    (Exhibit A); and (2) they will not be permitted to keep any confidential information unless
22    they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
23    otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
24    deposition testimony or exhibits to depositions that reveal Protected Material may be
25    separately bound by the court reporter and may not be disclosed to anyone except as
26    permitted under this Protective Order; and
27                     (i) any mediator or settlement officer, and their supporting personnel,
28    mutually agreed upon by any of the parties engaged in settlement discussions.
30                                                        7
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 9 of 15 Page ID #:405



 1           7.3       Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 2    Information or Items. Unless otherwise ordered by the court or permitted in writing by
 3    the Designating Party, a Receiving Party may disclose any information or item designated
 4    “CONFIDENTIAL” only to:
 5                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 6    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7    disclose the information for this Action;
 8                     (b) Experts (as defined in this Order) of the Receiving Party to whom
 9    disclosure is reasonably necessary for this Action and who have signed the
10    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                     (c) the court and its personnel;
12                     (d) private court reporters and their staff to whom disclosure is reasonably
13    necessary for this Action and who have signed the “Acknowledgment and Agreement to
14    Be Bound” (Exhibit A);
15                     (e) professional jury or trial consultants, mock jurors, and Professional
16    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
17    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                     (f) the author or recipient of a document containing the information or a
19    custodian or other person who otherwise possessed or knew the information; and
20                     (g) any mediator or settlement officer, and their supporting personnel,
21    mutually agreed upon by any of the parties engaged in settlement discussions.
22           8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23    IN OTHER LITIGATION
24    If a Party is served with a subpoena or a court order issued in other litigation that compels
25    disclosure of any information or items designated in this Action as “CONFIDENTIAL” or
26    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that Party must:
27                     (a) promptly notify in writing the Designating Party. Such notification shall
28    include a copy of the subpoena or court order unless prohibited by law;
30                                                        8
31    ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 10 of 15 Page ID #:406



 1                      (b) promptly notify in writing the party who caused the subpoena or order to
 2     issue in the other litigation that some or all of the material covered by the subpoena or
 3     order is subject to this Protective Order. Such notification shall include a copy of this
 4     Protective Order; and
 5                      (c) cooperate with respect to all reasonable procedures sought to be pursued
 6     by the Designating Party whose Protected Material may be affected.
 7            If the Designating Party timely seeks a protective order, the Party served with the
 8     subpoena or court order shall not produce any information designated in this action as
 9     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
10     before a determination by the court from which the subpoena or order issued, unless the
11     Party has obtained the Designating Party’s permission, or unless otherwise required by the
12     law or court order. The Designating Party shall bear the burden and expense of seeking
13     protection in that court of its confidential material and nothing in these provisions should
14     be construed as authorizing or encouraging a Receiving Party in this Action to disobey a
15     lawful directive from another court.
16            9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17     PRODUCED IN THIS LITIGATION
18                      (a) The terms of this Order are applicable to information produced by a Non-
19     Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
20     CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by Non-
21     Parties in connection with this litigation is protected by the remedies and relief provided
22     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
23     from seeking additional protections.
24                      (b) In the event that a Party is required, by a valid discovery request, to
25     produce a Non-Party’s confidential information in its possession, and the Party is subject
26     to an agreement with the Non-Party not to produce the Non-Party’s confidential
27     information, then the Party shall:
28     ///
30                                                       9
31     ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 11 of 15 Page ID #:407



 1                            (1) promptly notify in writing the Requesting Party and the Non-Party
 2     that some or all of the information requested is subject to a confidentiality agreement with
 3     a Non-Party;
 4                            (2) promptly provide the Non-Party with a copy of the Protective
 5     Order in this Action, the relevant discovery request(s), and a reasonably specific
 6     description of the information requested; and
 7                            (3) make the information requested available for inspection by the
 8     Non-Party, if requested.
 9                      (c) If a Non-Party represented by counsel fails to commence the process
10     called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice and
11     accompanying information or fails contemporaneously to notify the Receiving Party that it
12     has done so, the Receiving Party may produce the Non-Party’s confidential information
13     responsive to the discovery request. If an unrepresented Non-Party fails to seek a
14     protective order from this court within 14 days of receiving the notice and accompanying
15     information, the Receiving Party may produce the Non-Party’s confidential information
16     responsive to the discovery request. If the Non-Party timely seeks a protective order, the
17     Receiving Party shall not produce any information in its possession or control that is
18     subject to the confidentiality agreement with the Non-Party before a determination by the
19     court unless otherwise required by the law or court order. Absent a court order to the
20     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
21     court of its Protected Material.
22            10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24     Protected Material to any person or in any circumstance not authorized under this
25     Protective Order, the Receiving Party must immediately (a) notify in writing the
26     Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
27     unauthorized copies of the Protected Material, (c) inform the person or persons to whom
28     unauthorized disclosures were made of all the terms of this Order, and (d) request such
30                                                    10
31     ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 12 of 15 Page ID #:408



 1     person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 2     (Exhibit A).
 3            11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4     PROTECTED MATERIAL
 5            When a Producing Party gives notice to Receiving Parties that certain inadvertently
 6     produced material is subject to a claim of privilege or other protection, the obligations of
 7     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 8     This provision is not intended to modify whatever procedure may be established in an e-
 9     discovery order that provides for production without prior privilege review. Pursuant to
10     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
11     effect of disclosure of a communication or information covered by the attorney-client
12     privilege or work product protection, the parties may incorporate their agreement into this
13     Protective Order.
14            12.       MISCELLANEOUS
15            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16     person to seek its modification by the Court in the future.
17            12.2 Right to Assert Other Objections. No Party waives any right it otherwise
18     would have to object to disclosing or producing any information or item on any ground
19     not addressed in this Protective Order. Similarly, no Party waives any right to object on
20     any ground to use in evidence of any of the material covered by this Protective Order.
21            12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
22     Material must comply with Civil Local Rule 79-5 and with any pertinent orders of the
23     assigned District Judge and Magistrate Judge. Protected Material may only be filed under
24     seal pursuant to a court order authorizing the sealing of the specific Protected Material at
25     issue. If a Party’s request to file Protected Material under seal is denied by the court, then
26     the Receiving Party may file the information in the public record unless otherwise
27     instructed by the court.
28
30                                                   11
31     ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 13 of 15 Page ID #:409



 1            13.       FINAL DISPOSITION
 2            After the final disposition of this Action, as defined in Section 4, within 60 days of
 3     a written request by the Designating Party, each Receiving Party must return all Protected
 4     Material to the Producing Party or destroy such material. As used in this subdivision, “all
 5     Protected Material” includes all copies, abstracts, compilations, summaries, and any other
 6     format reproducing or capturing any of the Protected Material. Whether the Protected
 7     Material is returned or destroyed, the Receiving Party must submit a written certification
 8     to the Producing Party (and, if not the same person or entity, to the Designating Party) by
 9     the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
10     Material that was returned or destroyed and (2) affirms that the Receiving Party has not
11     retained any copies, abstracts, compilations, summaries or any other format reproducing
12     or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
13     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
14     hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
15     reports, attorney work product, and consultant and expert work product, even if such
16            //
17            //
18            //
19
20
21
22
23
24
25
26
27
28
30                                                   12
31     ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 14 of 15 Page ID #:410



 1     materials contain Protected Material. Any such archival copies that contain or constitute
 2     Protected Material remain subject to this Protective Order as set forth in Section 4.
 3            14.       Any violation of this Order may be punished by any and all appropriate
 4     measures including, without limitation, contempt proceedings and/or monetary sanctions.
 5            IT IS SO STIPULATED.
 6     Dated: January 13, 2021                   GREENBERG TRAURIG, LLP
 7
                                            By: /s/ Nina D. Boyajian
 8                                              Nina D. Boyajian
                                                Attorneys for Defendants
 9
                                                Kanye Omari West and Yeezy Apparel LLC
10
       Dated: January 13, 2021                   ZUMPANO PATRICIOS & POPOK PLLC
11
12                                          By: /s/ Michael S. Popok
                                                Michael S. Popok
13
                                                Attorneys for Plaintiff MyChannel, Inc.
14
15
16            Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Michael S. Popok,
17     on whose behalf this filing is jointly submitted, concurs in this filing’s content and has
18     authorized the filing of this document.
19     Dated: January 13, 2021                    /s/ Nina D. Boyajian
                                                 Nina D. Boyajian
20
21
22     IT IS SO ORDERED.
23
24
25     Dated: January 13, 2021                                  /s/
26                                               Honorable Jacqueline Chooljian
                                                 United States Magistrate Judge
27
28
30                                                    13
31     ACTIVE54569386
     Case 2:20-cv-07732-JFW-JC Document 52 Filed 01/13/21 Page 15 of 15 Page ID #:411



 1                                              EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4            I, _____________________________ [print or type full name], of _____________
 5     ___________________________ [print or type full address], declare under penalty of
 6     perjury that I have read in its entirety and understand the Protective Order that was issued
 7     by the United States District Court for the Central District of California on January 13,
 8     2021 in the case of: MyChannel, Inc. v. Kanye Omari West and Yeezy Apparel LLC, Case
 9     No. 2:20-cv-07732-JFW-JC. I agree to comply with and to be bound by all the terms of
10     this Protective Order and I understand and acknowledge that failure to so comply could
11     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that
12     I will not disclose in any manner any information or item that is subject to this Protective
13     Order to any person or entity except in strict compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for
15     the Central District of California for the purpose of enforcing the terms of this Protective
16     Order, even if such enforcement proceedings occur after termination of this action. I
17     hereby appoint __________________________ [print or type full name] of
18     _______________________________________ [print or type full address and telephone
19     number] as my California agent for service of process in connection with this action or
20     any proceedings related to enforcement of this Protective Order.
21     Date: _____________________
22     City and State where sworn and signed: _________________________________
23     Printed name: _______________________________
24     Signature: __________________________________
25
26
27
28
30                                                   14
31     ACTIVE54569386
